NO. 07-10-0090-CR

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL D

                                   NOVEMBER 16, 2010
                             ______________________________


                                JASMAN EDWARD WILLIAMS,

                                                                 Appellant

                                                v.

                                    THE STATE OF TEXAS,

                                                         Appellee
                             ______________________________

               FROM THE 242nd DISTRICT COURT OF SWISHER COUNTY;

                       NO. B 4215-08-10; HON. ED SELF, PRESIDING
                            ______________________________

                                  Memorandum Opinion
                             ______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Jasman Edward Williams (appellant) pled guilty to forgery and was placed on

deferred adjudication probation for three years.       Subsequently, the State filed to

adjudicate appellant guilty and a hearing was held. The trial court did find that appellant

had violated conditions of probation and rendered a judgment adjudicating appellant

guilty. Furthermore, the trial court found that appellant was “able to pay attorney’s fees
and order[ed] [appellant] to pay attorney’s fees in the amount of $500.00.” Appellant

appeals that order. As modified, we affirm.

       Appellant contends that the trial court erred in ordering him to pay $500 in

attorney’s fees.    This is so, according to appellant, because the evidence at the

adjudication hearing showed that at the time of the hearing he had only been employed

two or three weeks, that he was behind on his financial obligations to probation and

nothing of record showed he had the ability to pay for his court appointed attorney.

Therefore, the evidence was insufficient to support the trial court’s order. The State

agrees with appellant and requests that we reform the judgment to “delete the order

requiring Appellant to pay $500.00 for attorney’s fees.”

       In order to assess attorney's fees, the trial court must first determine that the

defendant has financial resources that enable him to offset in part or in whole the cost of

the legal services provided. TEX. CODE CRIM. PROC. ANN. art. 26.05(g) (Vernon 2009).

And the record must reflect some factual basis to support the determination that the

defendant is capable of paying attorney's fees. Barrera v. State, 291 S.W.3d 515, 518

(Tex. App.–Amarillo 2009, no pet.) (per curiam); Perez v. State, 280 S.W.3d 886, 887

(Tex. App.–Amarillo 2009, no pet.).

       Here, even though the trial court’s judgment finds that appellant has the ability to

pay $500 in attorney’s fees, nothing of record supports this finding. Therefore, we find

that the order to pay attorney’s fees is improper because the evidence is legally

insufficient to support the finding.




                                                2
      Accordingly, we sustain the issue, modify the judgment to delete the passage

directing appellant to pay an attorney’s fee of $500, and affirm the judgment as

modified.



                                            Brian Quinn
                                            Chief Justice

Do not publish.




                                           3